


Exhibit 10.1
ITRON, INC.
2010 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD NOTICE
ALL PARTICIPANTS (EXCLUDING FRANCE)


Itron, Inc. (the “Company”) hereby grants to Participant a restricted stock unit
award (the “Award”). The Award is subject to all the terms and conditions set
forth in this Restricted Stock Unit Award Notice (the “Award Notice”), the
Restricted Stock Unit Award Agreement, including Appendix A (the “Agreement”)
and the Itron, Inc. 2010 Stock Incentive Plan (the “Plan”), all of which are
incorporated into the Award Notice in their entirety.


Participant:
«First_Name» «Last_Name»
Grant Date:
«Grant Date»
Number of Restricted Stock Units:
«# of Units»
Vesting Schedule:
The Award will vest with respect to one-third of the Restricted Stock Units on
each of the first, second and third anniversaries of the Grant Date (each, a
“Vest Date”).



Additional Terms/Acknowledgement: This Award is subject to all the terms and
conditions set forth in this Award Notice, the Agreement, and the Plan which are
attached to and incorporated into this Award Notice in their entirety.


«First_Name» «Last_Name»
I accept this award subject to the terms and conditions stated herein.
«Electronically Signed»
 
Attachments:
 
1. Restricted Stock Unit Award Agreement, including Appendix A
2. 2010 Stock Incentive Plan
3. Plan Prospectus
 







--------------------------------------------------------------------------------




ITRON, INC.
2010 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
ALL PARTICIPANTS (EXCLUDING FRANCE)


Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and
this Restricted Stock Unit Award Agreement, including Appendix A (this
“Agreement”), Itron, Inc. (the “Company”) has granted you a restricted stock
unit award (the “Award”) under its 2010 Stock Incentive Plan (the “Plan”) for
the number of restricted stock units indicated in your Award Notice. Capitalized
terms not expressly defined in this Agreement but defined in the Plan shall have
the same definitions as in the Plan.
The details of the Award are as follows:
1.
Vesting

The Award will vest according to the vesting schedule set forth in the Award
Notice (the “Vesting Schedule”). One share of Common Stock will be issuable for
each restricted stock unit that vests. Restricted stock units that have vested
and are no longer subject to forfeiture according to the Vesting Schedule are
referred to herein as “Vested Units.” Restricted stock units that have not
vested and remain subject to forfeiture under the Vesting Schedule are referred
to herein as “Unvested Units.” Except as provided in Sections 2 and 3 below, the
Unvested Units will vest (and to the extent so vested cease to be Unvested Units
remaining subject to forfeiture) in accordance with the Vesting Schedule (the
Unvested and Vested Units are collectively referred to herein as the “Units”).
Except as provided in Section 2 below, the Award will terminate and the Unvested
Units will be forfeited upon termination of your employment for any reason.
2.
Death or Disability

In the event that your employment terminates during the Units’ vesting period by
reason of death or Disability, any Unvested Units will accelerate in vesting and
become Vested Units upon such termination of employment.
3.
Change in Control Transaction

In the event of a Change in Control Transaction, any Unvested Units will
accelerate in vesting and become Vested Units immediately prior to such
transaction.
4.
Settlement of Vested Units.

Vested Units shall be settled within 30 days following (a) the applicable Vest
Date, or (b) if earlier, the date the Units become vested in connection with (i)
the termination of your employment due to death or Disability pursuant to
Section 2 above, or (ii) a Change in Control Transaction pursuant to Section 3
above.

1

--------------------------------------------------------------------------------




5.
Securities Law Compliance

5.1    You represent and warrant that you (a) have been furnished with a copy of
the prospectus for the Plan and all information which you deem necessary to
evaluate the merits and risks of receipt of the Award, (b) have had the
opportunity to ask questions and receive answers concerning the information
received about the Award and the Company, and (c) have been given the
opportunity to obtain any additional information you deem necessary to verify
the accuracy of any information obtained concerning the Award and the Company.
5.2    You hereby agree that you will in no event sell or distribute all or any
part of the shares of Common Stock that you receive pursuant to settlement of
this Award (the “Shares”) unless (a) there is an effective registration
statement under the U.S. Securities Act of 1933, as amended (the “Securities
Act”) and any applicable state and foreign securities laws covering any such
transaction involving the Shares or (b) the Company receives an opinion of your
legal counsel (concurred in by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration. You understand that
the Company has no obligation to you to register the Shares with the U.S.
Securities and Exchange Commission or any foreign securities regulator and has
not represented to you that it will so register the Shares.
5.3    You confirm that you have been advised, prior to your receipt of the
Shares, that neither the offering of the Shares nor any offering materials have
been reviewed by any regulator under the Securities Act or any other applicable
securities act (the “Acts”) and that the Shares cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.
5.4    You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.
6.
Transfer Restrictions

Units shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.
7.
No Rights as Shareholder

You shall not have voting or other rights as a shareholder of the Company with
respect to the Units.
8.
Book Entry Registration of Shares

The Company will issue the Shares by registering the Shares in book entry form
with the Company’s transfer agent in your name and the applicable restrictions
will be noted in the records of the Company’s transfer agent and in the book
entry system.
9.
Responsibility for Taxes


2

--------------------------------------------------------------------------------




9.1    Regardless of any action the Company or your employer (the “Employer”)
take with respect to any and all income tax, social insurance, payroll tax,
fringe benefits tax, payment on account or other tax-related items related to
your participation in the Plan and legally applicable to you (“Tax-Related
Items”), you acknowledge that the ultimate liability for all Tax-Related Items
is and remains your responsibility and may exceed the amount actually withheld
by the Company and/or the Employer. You further acknowledge that the Company and
the Employer (a) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Award, including,
but not limited to, the granting or vesting of the Award, the settlement of
Vested Units, the issuance of Shares upon settlement of the Vested Units, the
subsequent sale of Shares acquired upon settlement of the Vested Units and the
receipt of any dividends; and (b) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Award to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result. Further, if you have become subject to tax in more than one jurisdiction
between the Grant Date and the date of any relevant taxable or tax withholding
event, as applicable, you acknowledge that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
9.2    Prior to any relevant taxable or tax withholding event, as applicable,
you will pay or make adequate arrangements satisfactory to the Company and or
the Employer to satisfy all Tax-Related Items.
(a)    In this regard, you hereby irrevocably appoint Fidelity or any stock plan
service provider or brokerage firm designated by the Company for such purpose
(the "Agent") as your Agent, and authorize the Agent, to:
(i)
Sell on the open market at the then prevailing market price(s), on your behalf,
as soon as practicable on or after the settlement date for any Vested Unit, the
minimum number of Shares (rounded up to the next whole number) sufficient to
generate proceeds to cover the Tax-Related Items and all applicable fees and
commissions due to, or required to be collected by, the Agent;

(ii)
Remit directly to the Company the cash amount necessary to cover the Tax-Related
Items;

(iii)
Retain the amount required to cover all applicable fees and commissions due to,
or required to be collected by, the Agent, relating directly to the sale of
Shares referred to in clause (i) above; and

(iv)
Remit any remaining funds to you.

(b)    Alternatively, or in addition to or in combination with the withholding
mechanism described in Section 9.2(a), you authorize the Company and/or the
Employer, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by:
(i)
requiring you to pay to the Company or the Employer any amount of the
Tax-Related Items; and/or


3

--------------------------------------------------------------------------------




(ii)
withholding any amount of the Tax-Related Items from your wages or other cash
compensation paid to you by the Company and/or the Employer; and/or

(iii)
withholding in Shares to be issued upon settlement of the Vested Units,
provided, however, that if you are a Section 16 officer of the Company under the
Exchange Act, then the Plan Administrator (as constituted to satisfy Rule 16b-3
of the Exchange Act) shall establish the method of withholding from the
alternatives (i) – (iii) herein and, if the Plan Administrator does not exercise
its discretion prior to the Tax-Related Items withholding event, then you shall
be entitled to elect the method of withholding from the alternatives (i) – (iii)
herein.

(c)    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you will receive a refund of any over-withheld amount in
cash and will have no entitlement to the equivalent amount in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, you will be deemed to have been issued the full number of Shares
subject to the Vested Units notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of your participation in the Plan. The Company may refuse to issue or
deliver Shares to you if you fail to comply with your obligations in connection
with the Tax-Related Items.
9.3    You acknowledge that the authorization and instruction to the Agent set
forth in Section 9.2(a)(i) above to sell Shares to cover the Tax-Related Items
is intended to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the
Exchange Act and to be interpreted to comply with the requirements of Rule
10b5-1(c) under the Exchange Act (regarding trading of the Company’s securities
on the basis of material nonpublic information) (a “10b5-1 Plan”). This 10b5-1
Plan is being adopted to permit you to sell a number of Shares issued upon
settlement of Vested Units sufficient to pay the Tax-Related Items.
You acknowledge that the broker is under no obligation to arrange for the sale
of Shares at any particular price. You further acknowledge that you will be
responsible for all brokerage fees and other costs of sale, and you agree to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale. You acknowledge that it may not be possible
to sell Shares during the term of this 10b5-1 Plan due to (a) a legal or
contractual restriction applicable to you or to the broker, (b) a market
disruption, (c) rules governing order execution priority on the NASDAQ or other
exchange where the Shares may be traded, (d) a sale effected pursuant to this
10b5-1 Plan that fails to comply (or in the reasonable opinion of the Agent’s
counsel is likely not to comply) with the Securities Act, or (e) if the Company
determines that sales may not be effected under this 10b5-1 Plan. In the event
of the Agent’s inability to sell Shares, you will continue to be responsible for
the Tax-Related Items.

4

--------------------------------------------------------------------------------




You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of the 10b5-1 Plan. You acknowledge that this 10b5-1
Plan is subject to the terms of any policy adopted now or hereafter by the
Company governing the adoption of 10b5-1 plans. The Agent is a third party
beneficiary of Section 9.2(a)(i) and this 10b5-1 Plan.
10.
Nature of Grant

In accepting the grant, you acknowledge, understand and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of the Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of restricted stock
units, or benefits in lieu of restricted stock units, even if restricted stock
units have been granted repeatedly in the past;
(c)    all decisions with respect to future grants of restricted stock units, if
any, will be at the sole discretion of the Company;
(d)    the grant of the Award and your participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Employer, the Company or any Related Corporation and
shall not interfere with the ability of the Employer, the Company or any Related
Corporation to terminate your employment or service relationship (if any);
(e)    you are voluntarily participating in the Plan;
(f)    the Award and the Shares subject to the Award are not intended to replace
any pension rights or compensation;


(g)    the Award and the Shares subject to the Award, and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(h)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from your ceasing to provide employment or
other services to the Company or the Employer (for any reason whatsoever, and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any) and, in consideration of the grant of the Award to which you are
otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, any Related Corporation or the Employer, waive the ability,
if any, to

5

--------------------------------------------------------------------------------




bring any such claim and release the Company, any Related Corporation and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, you will be deemed irrevocably to have agreed not to pursue such claim and
agree to execute any and all documents necessary to request dismissal or
withdrawal of such claims;
(j)    for purposes of the Award, your employment will be considered terminated
as of the date you cease to actively provide services to the Company or a
Related Corporation; further, in the event of termination of your employment or
other services (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any), unless otherwise
provided in this Agreement or determined by the Company, your right to vest in
the Award, if any, will terminate effective as of the date that you are no
longer actively providing services and will not be extended by any notice period
(e.g., active service would not include any contractual notice period or any
period of “garden leave” or similar period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any); the Company’s Chief Executive Officer shall have the exclusive
discretion to determine when you are no longer actively providing services for
purposes of the Award (including whether or not you may still be considered to
be providing services while on an approved leave of absence);
(k)    unless otherwise provided in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of the
Company; and
(l)    the following provisions apply only if you are providing services outside
the United States:
(i)    the Award and the Shares subject to the Award are not part of normal or
expected compensation or salary for any purpose;
(ii)    you acknowledge and agree that neither the Company, the Employer nor any
Related Corporation shall be liable for any foreign exchange rate fluctuation
between your local currency and the United States dollar that may affect the
value of the Award or of any amounts due to you pursuant to the settlement of
the Award or the subsequent sale of any Shares acquired upon settlement.
11.
No Advice Regarding Grant

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan. You
acknowledge that you have either consulted with competent advisors independent
of the Company to obtain advice concerning the receipt of the Award and the
acquisition or disposition of any Shares to be issued pursuant to the Award in
light of

6

--------------------------------------------------------------------------------




your specific situation or had the opportunity to consult with such advisors but
chose not to do so.
12.
Data Privacy

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Award materials by and among, as applicable, the
Employer, the Company and its Related Corporations for the exclusive purpose of
implementing, administering and managing your participation in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
You understand that Data will be transferred to Fidelity or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. You understand that the recipients of Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and addresses of any
potential recipients of Data by contacting your local human resources
representative. You authorize the Company, Fidelity and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, your employment status or service and career with the Employer will not
be adversely affected; the only adverse consequence of refusing or withdrawing
your consent is that the Company would not be able to grant you the Award or
other equity awards or administer or maintain such awards. Therefore, you
understand that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.
13.
Electronic Delivery and Participation

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to

7

--------------------------------------------------------------------------------




receive such documents by electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
14.
Language

If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different from the English version, the English version
will control.
15.
General Provisions

15.1    Successors and Assigns. The provisions of this Agreement will inure to
the benefit of the successors and assigns of the Company and be binding upon you
and your heirs, executors, administrators, successors and assigns.
15.2    Section 409A. For purposes of U.S. taxpayers, the settlement of the
Units is intended to either be exempt from Section 409A of the Code under the
“short-term deferral” exception, and in any event in compliance with Section
409A of the Code, and this Agreement will be interpreted, operated and
administered in a manner that is consistent with this intent. In furtherance of
this intent, the Plan Administrator may, at any time and without your consent,
modify the terms of the Award as it determines appropriate to comply with the
requirements of Section 409A of the Code and the related U.S. Department of
Treasury guidance. The Company makes no representation or covenant to ensure
that the Units, settlement of the Units or other payment hereunder are exempt
from or compliant with Section 409A of the Code and will have no liability to
you or any other party if the settlement of the Units or other payment hereunder
that is intended to be exempt from, or compliant with, Section 409A of the Code,
is not so exempt or compliant or for any action taken by the Plan Administrator
with respect thereto.
15.3    Governing Law and Choice of Venue. The Award and the provisions of this
Agreement will be construed and administered in accordance with and governed by
the laws of the State of Washington without giving effect to such state’s
principles of conflict of laws. For the purposes of litigating any dispute that
arises under this grant of this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of Washington and agree that
such litigation shall be conducted in the courts of Spokane County, Washington,
or the federal courts for the United States for the Eastern District of
Washington, where this grant is made and/or to be performed.
15.4    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
15.5    Notice.     Any notice required or permitted hereunder shall be made in
writing and sent to the following address:
Itron, Inc.
Attn. General Counsel
2111 N. Molter Road
Liberty Lake, WA USA 99019

8

--------------------------------------------------------------------------------




    
16.
Appendix A

Notwithstanding any provisions in this Agreement, the Award shall be subject to
any special terms and conditions set forth in Appendix A to this Agreement for
your country (“Appendix A”). Moreover, if you relocate to one of the countries
included in Appendix A, the special terms and conditions for such country will
apply to you, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. Appendix A constitutes part of this Agreement.
17.
Imposition of Other Requirements

The Company reserves the right to impose other requirements on your
participation in the Plan, on the Award and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
18.
Waiver

You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other Participant.

9

--------------------------------------------------------------------------------




APPENDIX A


ITRON, INC.
2010 STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT
ALL PARTICIPANTS (EXCLUDING FRANCE)




Terms and Conditions


This Appendix A includes additional terms and conditions that govern the grant
of the restricted stock unit award (the “Award”) under the Itron, Inc. 2010
Stock Incentive Plan (the “Plan”) in the countries listed below. Capitalized
terms not expressly defined in this Appendix A but defined in the Plan or the
Restricted Stock Unit Award Agreement (the “Agreement”) shall have the same
definitions as in the Plan and/or the Agreement, as applicable.


Notifications


This Appendix A also includes information regarding exchange control and other
issues of which you should be aware with respect to your participation in the
Plan. The information is based on the exchange control, securities and other
laws in effect in the respective countries as of February 2012. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time that the Award vests or the
Shares acquired under the Plan are sold.


In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of a particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, or if you transfer employment or residency to
another country after the Award is granted, the information contained herein may
not be applicable to you.





10

--------------------------------------------------------------------------------




ARGENTINA


Notifications


Securities Law Notification. Neither the Award nor the underlying Shares are
publicly offered or listed on any stock exchange in Argentina. The offer is
private and not subject to the supervision of any Argentine governmental
authority.


Exchange Control Notification. In the event that you transfer proceeds in excess
of US$2,000,000 from the sale of Shares into Argentina in a single month, you
will be required to place 30% of any proceeds in excess of US$2,000,000 in a
non-interest-bearing dollar-denominated mandatory deposit account for a holding
period of 365 days.




AUSTRALIA


Terms and Conditions


Australian Addendum. The Award is granted pursuant to the Australian Addendum
which is an addendum to the Plan. Participation in the Plan and the Award
granted under the Plan are subject to the terms and conditions as stated in the
Australian Addendum and the Offer Document, in addition to the Plan, the Award
Notice, and the Agreement. The Australian Addendum is attached here as Annex 1
and the Offer Document is attached here as Annex 2.


Notifications
Securities Law Notification. If you acquire Shares under the Plan and
subsequently offer the Shares for sale to a person or entity resident in
Australia, such an offer may be subject to disclosure requirements under
Australian law and you should obtain legal advice regarding any applicable
disclosure requirements prior to making any such offer.



11

--------------------------------------------------------------------------------




Annex 1 to Australia Section of Appendix A




AUSTRALIAN ADDENDUM
ITRON, INC.
2010 STOCK INCENTIVE PLAN


1.
PURPOSE

This addendum (the “Australian Addendum”) to the Itron, Inc. 2010 Stock
Incentive Plan, as amended from time to time (the “U.S. Plan”) is adopted to set
forth certain rules which, together with those provisions of the U.S. Plan which
are supplemented by this Australian Addendum, will:
(a)
govern the operation of the Plan (as defined below) with respect to Australian
Offerees (as defined below), and

(b)
ensure compliance of the Plan with the ASIC Class Order 03/184 (the “Class
Order”), relevant provisions of the Corporations Act 2001 and ASIC Regulatory
Guide 49.

In the event of any conflict between these provisions and the U.S. Plan, these
provisions shall prevail.
2.
DEFINITIONS

Any capitalized term used in this Australian Addendum without definition shall
have the meaning ascribed to such term in the U.S. Plan.
For the purposes of this Australian Addendum:
“ASIC” means the Australian Securities and Investments Commission;
“Associated Body Corporate” means (as determined in accordance with the
Corporations Act 2001):  
a body corporate that is a related body corporate of the Company; or
a body corporate that has voting power in the Company of not less than 20%; or
a body corporate in which the Company has voting power of not less than 20%.
“Australian Offeree” means any person to whom an offer or invitation of Shares
(as defined below) and/or Restricted Stock Units is made in Australia under the
Plan;
 

12

--------------------------------------------------------------------------------




“Offer” means an offer made in Australia to Australian Offerees to acquire
Shares under the terms of the Plan;
“Plan” means the U.S. Plan, as supplemented for implementation in Australia by
the Australian Addendum; and
“Restricted Stock Units” means an unfunded promise by the Company to deliver
Shares, following the fulfilment of specified conditions, as determined by the
Company;
“Shares” means shares of common stock of the Company; and
“Subsidiary” means any Associated Body Corporate employing Australian Offerees.
3.    FORM OF AWARDS GOVERNED BY THIS ADDENDUM
This Australian Addendum governs the grant of Restricted Stock Units under the
Plan. All Restricted Stock Units will be granted to Australian Offerees at no
cost to them.
4.
AUSTRALIAN OFFEREES

In Australia, an Offer under the Plan may be extended only to Australian
Offerees who at the time of the Offer are full or part-time employees or
directors of the Company or a Subsidiary and who meet the eligibility
requirements of the Plan.
5.
NO CONTRIBUTION PLAN OR TRUST

An Offer under the Plan must not involve a contribution plan or any offer, issue
or sale being made through a trust.
6.
AUSTRALIAN OFFER DOCUMENT

6.1
COPY OF PLAN

Any Offer made in Australia to participate in the Plan must be in writing
(“Offer Document”) and must include or be accompanied by a copy of the rules of
the Plan (or a summary). If a summary of the Plan is provided with the Offer,
the Offer Document must include an undertaking that, during the period (“Offer
Period”) in which Restricted Stock Units may be granted or Shares may be
acquired under the Plan, the Company or its Subsidiary will, within a reasonable
time of an Australian Offeree so requesting, provide the Australian Offeree with
a copy of the rules of the Plan, without charge. The Company must take
reasonable steps to ensure that any Australian Offeree to whom an Offer is made
is given a copy of the Offer Document.

13

--------------------------------------------------------------------------------




Further, the Offer Document must include a statement to the effect that any
advice given by the person in connection with the Offer is general advice only,
and that employees should consider obtaining their own financial product advice
from an independent person who is licensed by ASIC to give such advice.
6.2
AUSTRALIAN DOLLAR EQUIVALENT OF RESTRICTED STOCK UNIT ISSUE PRICE

For the Offer of Restricted Stock Units, the Offer Document must specify the
Australian dollar equivalent of the issue price of the underlying Shares, the
subject of the Offer Document (“Issue Price”), if any, as at the date of the
Offer.
6.3    UPDATED PRICING INFORMATION
The Offer Document must include an undertaking by the Company that, and an
explanation of the way in which, the Company or its Subsidiary will (during the
Offer Period and within a reasonable period of an Australian Offeree so
requesting) make available to the Australian Offeree the following information:
(a)    the Australian dollar equivalent of the current Fair Market Value of
Share as at the date of the Australian Offeree’s request; and
(b)    the Australian dollar equivalent of the Issue Price, if any, as at the
date             of the Australian Offeree’s request.
For the purposes of this clause 6.3 and as defined in Section 2 of the U.S.
Plan, the current Fair Market Value of a Share shall be determined as follows:
(i)    in good faith by the Plan Administrator; or
(ii)    if the Common Stock is listed on the NASDAQ Global Select Market, the
closing sales price for the Common Stock as reported by the NASDAQ Global Select
Market for a single trading day; or
(iii)    if the Common Stock is listed on the New York Stock Exchange or the
American Stock Exchange, the closing sales price for the Common Stock as such
price is officially quoted in the composite tape of transactions on such
exchange for a single trading day.
For methods (ii) and (iii), if there is no such reported price for the Common
Stock for the date in question, then such price on the last preceding date for
which such price exists shall be determinative of Fair Market Value.
Please note that for Australian tax purposes, market value is defined
differently, as described in the applicable Offer Document or tax summary.

14

--------------------------------------------------------------------------------




6.4
EXCHANGE RATE FOR AUSTRALIA DOLLAR EQUIVALENT OF ISSUE PRICE

For the purposes of clauses 6.2 and 6.3, the Australian dollar equivalent of the
Issue Price and current Fair Market Value of a Share shall be calculated by
reference to the Australian/U.S. dollar exchange rate published by an Australian
bank no earlier than on the previous business day.
7.
LOAN OR FINANCIAL ASSISTANCE



If the Company or Subsidiary offers an Australian Offeree any loan or other
financial assistance for the purpose of acquiring the Shares to which the Offer
relates, the Offer Document must disclose the conditions, obligations and risks
associated with such loan or financial assistance.
8.
RESTRICTION ON CAPITAL RAISING: 5% LIMIT



In the case of any Offer that will involve the issue of Shares or a right to
acquire Shares, including Restricted Stock Units, the number of Shares that are
the subject of the Offer under the Plan when aggregated with:
(a)
the number of Shares in the same class which would be issued to Australian
Offerees were each outstanding Offer of Shares or Restricted Stock Units under
the Plan or any other employee share scheme of the Company, to be accepted; and

(b)
the number of Shares in the same class issued during the previous five years
pursuant to the Plan or any other employee share scheme extended only to
employees or directors of the Company and of its Associated Bodies Corporate;

but not including any Offer made or Shares issued by way of or as a result of:
(i)
an offer or invitation to a person situated at the time of receipt of the offer
or invitation outside Australia; or

(ii)
an offer that was an excluded offer or invitation within the meaning of the
Corporations Act 2001 as it existed prior to 13 March 2000; or

(iii)
an offer that did not need disclosure to investors because of section 708 of the
Corporations Act 2001; or

(iv)
an offer that did not require a Product Disclosure Statement because of section
1012D of the Corporations Act 2001; or

(v)
an offer made under a disclosure document or a Product Disclosure Statement,


15

--------------------------------------------------------------------------------




must not exceed 5% of the total number of issued Shares in the same class as at
the time of the Offer.
9.
LODGING OFFER DOCUMENTS WITH ASIC

A copy of the Offer Document (which need not contain details of the Offer
particular to the Australian Offeree such as the identity or entitlement of the
Australian Offeree) and each accompanying document must be filed with ASIC not
later than seven days after the first distribution of such documents to an
Australian Offeree.
10.
COMPLIANCE WITH UNDERTAKINGS

The Company or Subsidiary must comply with any undertaking required to be made
in the Offer Document by reason of the Class Order, including the undertaking to
provide updated pricing information on request.
*    *    *    *    *    *



16

--------------------------------------------------------------------------------




Annex 2 to Australia Section of Appendix A






OFFER DOCUMENT












ITRON, INC.
2010 STOCK INCENTIVE PLAN








OFFER OF RESTRICTED STOCK UNITS
TO AUSTRALIAN RESIDENT EMPLOYEES






Investment in shares involves a degree of risk. Employees who elect to
participate in the Itron, Inc. 2010 Stock Incentive Plan should monitor their
participation and consider all risk factors relevant to the purchase of shares
of Itron, Inc. common stock under the Itron, Inc. 2010 Stock Incentive Plan as
set out in this Offer Document and the attached documents.
The information contained in this Offer Document and the additional documents is
general information only. It is not advice or information specific to your
particular circumstances.
Employees should consider obtaining their own financial product advice from an
independent person who is licensed by the Australian Securities and Investments
Commission to give advice about participation in the Plan.

17

--------------------------------------------------------------------------------




OFFER OF RESTRICTED STOCK UNITS TO
AUSTRALIAN RESIDENT EMPLOYEES


ITRON, INC.
2010 STOCK INCENTIVE PLAN


We are pleased to provide you with this offer to participate in the Itron, Inc.
2010 Stock Incentive Plan, as amended from time to time (the “U.S. Plan”), as
supplemented for implementation in Australia by the Australian Addendum. This
Offer Document sets out information regarding the grant of Restricted Stock
Units over shares of Common Stock of Itron, Inc. (the “Company”) to Australian
resident employees of the Company and its Subsidiaries.
Any capitalized terms not otherwise defined in this Offer Document shall have
the definitions set forth in the U.S. Plan and Australian Addendum
(collectively, the “Plan”).
The Company has adopted the U.S. Plan to enhance the long-term shareholder value
of the Company by offering opportunities to selected persons to participate in
the Company’s growth and success and to encourage such persons to remain in the
service of the Company and its Related Corporations and to acquire and maintain
stock ownership in the Company.
1.
OFFER



This is an Offer of Restricted Stock Units, as may be granted from time to time
by the Company, to certain eligible employees of the Company and its
Subsidiaries in accordance with the Plan.


2.
TERMS OF GRANT



The terms of the grant of the Restricted Stock Units are contained in the Plan,
this Offer Document and the Restricted Stock Unit Award Notice and Agreement,
including the country-specific Appendix thereto (the “Agreement”). By accepting
the Restricted Stock Units, you will be bound by the rules of the Plan, this
Offer Document and the Agreement.


The U.S. Plan is supplemented by the terms of the Australian Addendum to ensure
that the Plan will comply with ASIC Class Order 03/184. If there is any
inconsistency between the Offer Document or the Australian Addendum and any
Additional Documents (as defined below), the terms of the Offer Document and the
Australian Addendum will prevail to the extent of the inconsistency.


3.
ADDITIONAL DOCUMENTS



In addition to the information set out in this Offer Document, you are being
provided with copies of the following documents:


(a)
    U.S. Plan;




18

--------------------------------------------------------------------------------




(b)
    U.S. Plan Prospectus;



(c)
    Australian Addendum;



(d)
    Agreement; and



(e)
Restricted Stock Units - Employee Information Supplement for Australia (“Tax
Summary”)



(collectively, the “Additional Documents”).


The Plan and the Agreement set out, among other details, the nature of your
grant of Restricted Stock Units and the consequences of a change in the nature
or status of your employment.


The Additional Documents provide further information to help you make an
informed investment decision in relation to your participation in the Plan.
Neither the U.S. Plan nor the U.S. Plan Prospectus is a prospectus for purposes
of the Australian Corporations Act 2001 and neither has been modified to reflect
the Australian Addendum.
 
4.
RELIANCE ON STATEMENTS



You should not rely upon any oral statements made to you in relation to this
Offer. You should only rely upon the statements contained in this Offer Document
and the Additional Documents when considering your participation in the Plan.


5.
ACCEPTING AN AWARD



The Agreement sets out the key details of your Restricted Stock Units and what,
if anything, you must do to accept the grant of the Restricted Stock Units.


6.
WHAT ARE THE MATERIAL TERMS OF THE RESTRICTED STOCK UNITS?



(a)    What are Restricted Stock Units?


The Restricted Stock Units represent the right to receive Shares upon fulfilment
of the vesting conditions set out in your Agreement. The Restricted Stock Units
are considered “restricted” because they will be subject to forfeiture and
restrictions on transfer until they vest.


When your Restricted Stock Units vest, you will be issued Shares. No Australian
Offeree is granted a right to have Restricted Stock Units paid in cash.



19

--------------------------------------------------------------------------------




(b)
Do I have to pay any money to receive the Restricted Stock Units?



You pay no monetary consideration to receive the Restricted Stock Units, nor do
you pay any price to receive the Shares upon vesting (however, you will be
required to pay applicable taxes in connection with the Restricted Stock Units,
as discussed in the Tax Summary).
(c)
How many Shares will I receive upon vesting of my Restricted Stock Units?



The details of your Restricted Stock Units and number of Shares subject to the
Restricted Stock Units are set out in the Agreement.


(d)    When do I become a stockholder?


You are not a stockholder merely as a result of holding Restricted Stock Units
and the Restricted Stock Units will not entitle you to vote or receive
dividends, notices of stockholder meetings, proxy statements and other materials
provided to stockholders until the restrictions lapse, at which time the
Restricted Stock Units vest and will be paid out in Shares. You are not recorded
as the owner of the Shares prior to vesting.


(e)    Can I transfer the Restricted Stock Units to someone else?


The Restricted Stock Units are non-transferable until they vest; however, once
Shares are issued upon vesting, the Shares will be freely tradeable (subject to
Company policies and applicable laws regarding insider trading). Also, please
note the possible disclosure obligations described below in Section 9.


7.
WHAT IS A SHARE OF COMMON STOCK IN THE COMPANY?



Common stock of a U.S. corporation is analogous to ordinary shares of an
Australian corporation. Each holder of Common Stock is entitled to one vote for
every share of Common Stock held in the Company.


Dividends may be paid on the shares of Common Stock out of any funds of the
Company legally available for dividends at the discretion of the board of
directors of the Company.


The Shares are traded on the NASDAQ Global Select Market in the United States of
America and are traded under the symbol “ITRI.”


The Shares are not liable to any further calls for payment of capital or for
other assessment by the Company and have no sinking fund provisions, pre-emptive
rights, conversion rights or redemption provisions.



20

--------------------------------------------------------------------------------




8.
HOW CAN I OBTAIN UPDATED INDICATIVE EXAMPLES OF THE CURRENT MARKET PRICE IN
AUSTRALIAN DOLLARS?

Within a reasonable period following your request, the Company undertakes to
provide you with the Australian dollar equivalent of the current market price of
a Share (calculated as at the date of your request). For this purpose, the
current market price of a Share shall be taken as the closing sales price for
the Common Stock as reported by the NASDAQ Global Select Market on the trading
day immediately prior to the date of your request. The Australian dollar
equivalent will be calculated using the Australian/U.S. dollar exchange rate
published by an Australian bank on the business day immediately prior to the
date of your request. This will not be a prediction of actual market value of a
Share or the applicable exchange rate on the date the Shares are issued to you.


You should direct your request to the Itron HR-Helpdesk by emailing
HR-Helpdesk@itron.com.


9.
WHAT ADDITIONAL RISK FACTORS APPLY TO AUSTRALIAN RESIDENTS' PARTICIPATION IN THE
PLAN?



Australian Offerees should have regard to risk factors relevant to investment in
securities generally and, in particular, to the holding of Shares. You should be
aware that in addition to fluctuations in the Company’s stock price, the value
of any Shares issued upon vesting of the Award will be affected by the
U.S./Australian dollar exchange rate. Participation in the Plan involves certain
risks related to fluctuations in this rate of exchange.


Please note that if you offer your Shares for sale to a person or entity
resident in Australia, your offer may be subject to disclosure requirements
under Australian law. Please obtain legal advice on your disclosure obligations
prior to making any such offer.


10.
PLAN MODIFICATION, TERMINATION ETC.



The Board may amend, alter, suspend, discontinue or terminate the Plan, in
accordance with the terms of the Plan.


11.
WHAT ARE THE AUSTRALIAN TAXATION CONSEQUENCES OF PARTICIPATION IN THE PLAN?



Please refer to the Tax Summary, i.e., item (e) of the Additional Documents.


12.
WHAT ARE THE U.S. TAXATION CONSEQUENCES OF PARTICIPATION IN THE PLAN?



Australian Offerees who are not U.S. citizens or U.S. tax residents should not
be subject to U.S. tax by reason only of the grant and vesting of the Restricted
Stock Units or the sale of Shares. However, liability for U.S. tax may accrue if
an Australian Offeree is otherwise subject to U.S. tax.

21

--------------------------------------------------------------------------------




The above is only an indication of the likely U.S. tax consequences for
Australian Offerees who are granted Restricted Stock Units under the Plan. Each
Australian Offeree should seek his or her own advice as to the U.S. tax
consequences of participation in the Plan.




We urge you to carefully review the information contained in this Offer Document
and the Additional Documents.


*    *    *    *    *    *

22

--------------------------------------------------------------------------------




AUSTRIA


Notifications


Consumer Protection Notification. You may be entitled to revoke acceptance of
the Award on the basis of the Austrian Consumer Protection Act (the “Act”) under
the conditions listed below, if the Act is considered to be applicable to the
Agreement and the Plan:


(i)    If you accept the Award outside the business premises of the Company, you
may be entitled to revoke your acceptance of the Award, provided the revocation
is made within one (1) week after such acceptance of the Award.


(ii)    The revocation must be in written form to be valid. It is sufficient if
you return the Agreement to the Company or the Company’s representative with
language which can be understood as a refusal to conclude or honor the
Agreement, provided the revocation is sent within the period discussed above.


Exchange Control Notification. If you hold Shares acquired under the Plan
outside of Austria, you must submit a report to the Austrian National Bank. An
exemption applies if the value of the Shares as of any given quarter does not
exceed €30,000,000 or if the value of the Shares in any given year as of
December 31 does not exceed €5,000,000. If the former threshold is exceeded,
quarterly obligations are imposed, whereas if the latter threshold is exceeded,
annual reports must be given. The annual reporting date is December 31 and the
deadline for filing the annual report is March 31 of the following year.
A separate reporting requirement applies when you sell Shares acquired under the
Plan. In that case, there may be exchange control obligations if the cash
proceeds are held outside of Austria. If the transaction volume of all accounts
abroad exceeds €3,000,000, the movements and balances of all accounts must be
reported monthly, as of the last day of the month, on or before the 15th day of
the following month, on the prescribed form (Meldungen SI-Forderungen und/odder
SI-Verpflichtungen).




BELGIUM


Notifications


Tax Reporting Notification. If you are a Belgian resident, you are required to
report any bank or brokerage accounts held outside of Belgium on your annual tax
return.





23

--------------------------------------------------------------------------------




BRAZIL


Terms and Conditions
Compliance with the Law. In accepting the grant of the Award, you acknowledge
your agreement to comply with applicable Brazilian laws and to pay any and all
applicable tax associated with the Award and the sale of the Shares acquired
under the Plan.
Notifications


Exchange Control Notification. If you are a resident or domiciled in Brazil, you
will be required to submit an annual declaration of assets and rights held
outside of Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights is equal to or greater than US$100,000. Assets and rights that
must be reported include Shares acquired under the Plan.




CANADA


Terms and Conditions


Vesting. This provision supplements Section 1 of the Agreement:


The grant of the Award does not provide any right for you to receive a cash
payment and the Vested Units will be settled in Shares only.


Nature of Grant. The following provision replaces Section 10(j) of the
Agreement:


In the event of termination of your employment or other services (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or the terms of your employment
agreement, if any), unless otherwise provided in this Agreement or determined by
the Company, your right to vest in the Award, if any, will terminate effective
as of the earlier of (a) the date on which your employment is terminated, or (b)
the date on which you receive a notice of termination; the Company’s Chief
Executive Officer shall have the exclusive discretion to determine when you are
no longer actively providing services for purposes of the Award (including
whether or not you may still be considered to be providing services while on an
approved leave of absence).




CHILE


Notifications
Securities Law Notification. Neither the Company nor Shares acquired under the
Plan are registered with the Chilean Registry of Securities or under the control
of the Chilean Superintendence of Securities.

24

--------------------------------------------------------------------------------




Exchange Control Notification. Exchange control reporting requirements may apply
if the value of any Shares acquired upon settlement of Vested Units exceeds
US$10,000 although it is not clear whether this requirement also applies in the
case where no funds are remitted from Chile to acquire the Shares; however, if
the Central Bank of Chile considers the acquisition of Shares for no
consideration to be an “investment operation” the requirement will apply. In any
case, additional reporting requirements will apply your aggregate investments
abroad exceed US$5,000,000 at any time in a calendar year. If you repatriate
funds related to the Plan (e.g., sale proceeds) to Chile and the amount of such
funds exceeds $10,000, such repatriation must be effected through a commercial
bank or a registered foreign exchange office.
Tax Reporting and Registration Notification. You must file Tax Form 1851 “Annual
Sworn Statement Regarding Investments Held Abroad” in relation to any Shares
acquired under the Plan that are held abroad. In addition, if you wish to
receive credit in Chile for any tax paid abroad on any dividends received
pursuant to the Shares, you must register the acquisition of Shares with the
Chilean Internal Revenue Service (the “CIRS”) and also file Tax Form 1853
“Annual Sworn Statement Regarding Credits for Taxes Paid Abroad.” These forms
must be submitted through the CIRS web page at www.sii.cl.
Registration of the acquisition of Shares with the CIRS will also provide
evidence of the acquisition price of the Shares which you will need when the
Shares are sold. It may also be possible for you to provide other evidence in
the form of the Agreement or a report of the price paid for the Shares and the
number of Shares acquired and sold; however, neither the Company nor Fidelity
(or any other stock plan service provider designated by the Company) are under
any obligation to provide you with such a report. You should consult with your
personal legal and tax advisors regarding how to register with the CIRS (if
desired).




CHINA


Terms and Conditions


Vesting. This provision supplements Section 1 of the Agreement.
To facilitate compliance with applicable laws or regulations in China, you agree
and acknowledge that the Company or the Agent is entitled to (a) immediately
sell all Shares issued to you upon settlement of the Vested Units (on your
behalf pursuant to this authorization), either at the time the Vested Units are
settled or when you cease employment with the Employer, the Company or a Related
Corporation, or (b) require that any Shares acquired under the Plan be held with
the Agent until the Shares are sold. You also agree to sign any forms and/or
consents required by the Agent to effectuate the sale of Shares in case you
cease employment and you acknowledge that the Agent is under no obligation to
arrange for the sale of the Shares at any particular price. In any event, when
the Shares acquired under the Plan are sold, the proceeds of the sale of the
Shares, less any applicable Tax-Related Items and broker’s fees or commissions,
will be remitted to you in accordance with applicable exchange control law and
regulations, as further described below.

25

--------------------------------------------------------------------------------






Exchange Control Requirements.  You understand and agree that, pursuant to local
exchange control requirements, you will be required to repatriate the cash
proceeds from the sale of the Shares acquired under the Plan to China. You
further understand that, under local law, such repatriation of the cash proceeds
may need to be effectuated through a special exchange control account
established by the Company, a Related Corporation or the Employer, and you
hereby consent and agree that any cash proceeds from the sale of Shares acquired
under the Plan may be transferred to such special account prior to being
delivered to you. You also understand that the Company will deliver the proceeds
to you as soon as possible, but there may be delays in distributing the funds to
you due to exchange control requirements in China. Proceeds may be paid to you
in U.S. dollars or local currency at the Company’s discretion. If the proceeds
are paid to you in U.S. dollars, you will be required to set up a U.S. dollar
bank account in China so that the proceeds may be deposited into this account.
If the proceeds are paid to you in local currency, the Company in under no
obligation to secure any particular exchange conversion rate and the Company may
face delays in converting the proceeds to local currency due to exchange control
restrictions. You further agree to comply with any other requirements that may
be imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.




CZECH REPUBLIC


Notifications


Exchange Control Notification. Upon request of the Czech National Bank (the
“CNB”), you may need to report the following to the CNB: foreign direct
investments, financial credits from abroad, investment in foreign securities and
associated collection and payments (Shares and proceeds from the sale of Shares
may be included in this reporting requirement).




GERMANY


Notifications


Exchange Control Notification. You must report any cross-border payments in
excess of €12,500 to the German Federal Bank on a monthly basis. You must also
report to the German Federal Bank any receivables or payables or debts in
foreign currency exceeding €5,000,000 in any month.




HUNGARY


There are no country-specific provisions.





26

--------------------------------------------------------------------------------




INDIA
Notifications
Exchange Control Notification. You understand that you must repatriate any
proceeds from the sale of Shares acquired under the Plan to India within ninety
(90) days of receipt. You will receive a foreign inward remittance certificate
(“FIRC”) from the bank where you deposit the foreign currency. You should
maintain the FIRC as evidence of the repatriation of the proceeds in the event
the Reserve Bank of India or the Employer requests proof of repatriation.




INDONESIA
Notifications
Exchange Control Information. If you remit funds (including proceeds from the
sale of Shares) into Indonesia, the Indonesian bank through which the
transaction is made will submit a report of the transaction to the Bank of
Indonesia for statistical reporting purposes. For transactions of US$10,000 or
more, a more detailed description of the transaction must be included in the
report and you may be required to provide information about the transaction
(e.g., the relationship between you and the transferor of the funds, the source
of the funds, etc.) to the bank in order for the bank to complete the report.




ITALY


Terms and Conditions


Data Privacy. This provision replaces Section 12 of the Agreement:


You understand that the Employer, the Company and any Related Corporation may
hold certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company or any Related Corporation, details
of all Awards or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in your favor and will process such
data for the exclusive purpose of implementing, managing and administering the
Plan (“Data”) and in compliance with applicable laws and regulations.


You also understand that providing the Company with Data is mandatory for
compliance with local law and necessary for the performance of the Plan and that
your refusal to provide such Data would make it impossible for the Company to
perform its contractual obligations and may affect your ability to participate
in the Plan. The controller of personal data processing is Itron, Inc. with
registered offices at 2111 N. Molter Road, Liberty Lake, Washington 99019,
U.S.A., and, pursuant to Legislative Decree no.

27

--------------------------------------------------------------------------------




196/2003, its representative in Italy is Baerbel Wouters, with registered
offices at Via Gorky, 105, 20092 Cinisello Balsamo, Milan, Italy.
You understand that Data will not be publicized, but it may be accessible by the
Employer and its internal and external personnel in charge of processing of such
Data and by the data processor (the “Processor”), if any. An updated list of
Processors and other transferees of Data is available upon request from the
Employer. Furthermore, Data may be transferred to banks, other financial
institutions, or brokers involved in the management and administration of the
Plan. You understand that Data may also be transferred to the independent
registered public accounting firm engaged by the Company. You further understand
that the Company and/or any Related Corporation will transfer Data among
themselves as necessary for the purpose of implementing, administering and
managing your participation in the Plan, and that the Company and/or any Related
Corporation may each further transfer Data to third parties assisting the
Company in the implementation, administration, and management of the Plan,
including any requisite transfer of Data to a broker or other third party with
whom you may elect to deposit any Shares acquired upon vesting of the Units.
Such recipients may receive, possess, use, retain, and transfer Data in
electronic or other form, for the sole purpose of implementing, administering,
and managing your participation in the Plan. You understand that these
recipients may be acting as controllers, Processors or persons in charge of
processing, as the case may be, in accordance with local law and may be located
in or outside the European Economic Area in countries such as in the United
States that might not provide the same level of protection as intended under
Italian data privacy laws. Should the Company exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.
You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto as the processing is necessary to the performance of contractual
obligations related to implementation, administration and management of the
Plan. You understand that, pursuant to Section 7 of the Legislative Decree no.
196/2003, you have the right to, including but not limited to, access, delete,
update, correct, or terminate, for legitimate reason, the Data processing. You
should contact the Employer in this regard.
Furthermore, you are aware that Data will not be used for direct marketing
purposes. In addition, Data provided can be reviewed and questions or complaints
can be addressed by contacting your human resources department.

28

--------------------------------------------------------------------------------




Plan Document Acknowledgment. In accepting the grant of the Award, you
acknowledge that you have received a copy of the Plan and the Agreement and have
reviewed the Plan and the Agreement, including this Appendix A, in their
entirety and fully understand and accept all provisions of the Plan and the
Agreement, including this Appendix A.


You further acknowledge that you have read and specifically and expressly
approve the following sections of the Agreement and this Appendix A: Section 1:
Vesting; Section 3: Change in Control Transaction; Section 9: Responsibility for
Taxes; Section 10: Nature of Grant; Section 13: Electronic Delivery and
Participation; Section 14: Language; Section 15.3: Governing Law and Choice of
Venue; Section 17: Imposition of Other Requirements; and the Data Privacy
provision above.


Notifications
Exchange Control Notification. You are required to report in your annual tax
return: (a) any transfers of cash or Shares to or from Italy exceeding €10,000;
(b) any foreign investments or investments held outside of Italy exceeding
€10,000 if such investments (e.g., Shares) may give rise to taxable income in
Italy; and (c) the amount of the transfers to and from Italy which have had an
impact during the calendar year on your foreign investments or investments held
outside of Italy. You may be exempt from the requirement in (a) if the transfer
or investment is made through an authorized broker resident in Italy, as the
broker will generally comply with the reporting obligation on your behalf.


KOREA


Notifications


Exchange Control Notification. If you realize US$500,000 or more from the sale
of Shares in a single transaction, you must repatriate the sale proceeds to
Korea within eighteen (18) months of the sale.




LUXEMBOURG


Notifications


Exchange Control Notification. You are required to report any inward or outward
remittances of funds to the Banque Central de Luxembourg and/or the Service
Central de La Statistique et des Études Économiques within fifteen (15) working
days following the month during the transaction occurred. If a Luxembourg
financial institution is involved in the transaction, it generally will fulfill
the reporting obligation on your behalf; otherwise, you will have to report the
transaction yourself.





29

--------------------------------------------------------------------------------




MALAYSIA


Notifications


Securities Law Notification. You should be aware of the Malaysian insider
trading rules summarized below.


Under the Malaysian Capital Markets and Services Act, 2007, you are prohibited
from acquiring Shares or rights to Shares (e.g., an Award) or selling Shares
when you are in possession of information which is not generally available and
which you know or should know will have a material effect on the Company’s stock
price once such information is generally available.


Director Notification Obligation. If you are a director of a Malaysian Related
Corporation, you are subject to certain notification requirements under the
Malaysian Companies Act, 1965. Among these requirements is an obligation to
notify the Malaysian Related Corporation in writing when you acquire or dispose
of an interest (e.g., an Award or Shares) in the Company or a Related
Corporation. Such notifications must be made within fourteen (14) days of
acquiring or disposing of any interest in the Company or a Related Corporation.




MEXICO


Terms and Conditions


Acknowledgement of the Agreement. By accepting the Award, you acknowledge that
you have received a copy of the Plan, the Award Notice, and the Agreement,
including this Appendix A, which you have reviewed. You acknowledge further that
you accept all the provisions of the Plan, the Award Notice, and the Agreement,
including this Appendix A. You also acknowledge that you have read and
specifically and expressly approve the terms and conditions set forth in the
“Nature of Grant” section of the Agreement, which clearly provide as follows:
(1)
Your participation in the Plan does not constitute an acquired right;

(2)
The Plan and your participation in it are offered by the Company on a wholly
discretionary basis;

(3)
Your participation in the Plan is voluntary; and

(4)
The Company and its Related Corporations are not responsible for any decrease in
the value of any Shares acquired upon settlement of the Award.

Labor Law Acknowledgement and Policy Statement. By accepting the Award, you
acknowledge that Itron, Inc., with registered offices at 2111 N. Molter Road,
Liberty Lake, Washington 99019, United States of America, is solely responsible
for the administration of the Plan. You further acknowledge that your
participation in the Plan, the grant of the Award

30

--------------------------------------------------------------------------------




and any acquisition of Shares under the Plan do not constitute an employment
relationship between you and Itron, Inc. because you are participating in the
Plan on a wholly commercial basis and your sole employer is [Itron Servicios,
S.A. de C.V., or Actaris Servicios México S.A. de C.V.] (“Itron-Mexico”). Based
on the foregoing, you expressly acknowledge that the Plan and the benefits that
you may derive from participation in the Plan do not establish any rights
between you and your Employer, Itron-Mexico, and do not form part of the
employment conditions and/or benefits provided by Itron-Mexico, and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of your employment.
You further understand that your participation in the Plan is the result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation in
the Plan at any time, without any liability to you.
Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against Itron, Inc. for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to the Company, its Related
Corporations, branches, representation offices, shareholders, officers, agents
or legal representatives, with respect to any claim that may arise.
Spanish Translation
Reconocimiento del Acuerdo. Al aceptar el Premio, usted reconoce que ha recibido
una copia del Plan, la notificación del Premio, y el Acuerdo, inclusive este
anexo A, el cual ha tenido oportunidad de revisar. Usted reconoce, además, que
acepta todas las disposiciones del Plan, la Notificación del Premio y el
Acuerdo, incluyendo este anexo A. Usted también reconoce que ha leído y de forma
expresa aprueba los términos y condiciones establecidos en la seccion denominada
“Naturaleza del Premio” del Acuerdo, que claramente dispone lo siguiente:
(1)
Su participación en el Plan no constituye un derecho adquirido;

(2)
El Plan y su participación en el Plan se ofrecen por la Compañía en forma
totalmente discrecional;

(3)
Su participación en el Plan es voluntaria; y

(4)
La Compañía y sus Subsidiarias o Afiliadas no son responsables de ninguna
disminución en el valor de las acciones adquiridas en la obtención del Premio.

Reconocimiento de Ausencia de Relación Laboral y Declaración de la Política. Al
aceptar el Premio, usted reconoce que Itron, Inc, con domicilio social en 2111
N. Molter Road, Liberty Lake, Washington 99019, Estados Unidos de América, es el
único responsable de la administración del Plan. Además, usted acepta que su
participación en el Plan, la concesión del Premio y cualquier adquisición de
acciones en el marco del Plan no constituyen una relación laboral entre usted y
Itron, Inc. porque usted está participando en el Plan en su totalidad sobre una
base comercial y su único empleador es [Itron Servicios, S.A. de C.V., or

31

--------------------------------------------------------------------------------




Actaris Servicios México S.A. de C.V.] (“Itron-Mexico”). Derivado de lo
anterior, usted expresamente reconoce que el Plan y los beneficios que pueden
derivarse de la participación en el Plan no establece ningún derecho entre usted
y su Empleador, Itron-Mexico, y que no forman parte de las condiciones de empleo
y / o prestaciones previstas por Itron-Mexico, y cualquier modificación del Plan
o la terminación de su contrato no constituirá un cambio o deterioro de los
términos y condiciones de su empleo.
Además, usted receonoce que su participación en el Plan es derivada de una
decisión discrecional y unilateral de la Compañía, por lo que la Compañía se
reserva el derecho absoluto a modificar y / o suspender su participación en el
Plan en cualquier momento, sin responsabilidad alguna para con usted.
Finalmente, usted manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de Itron, Inc., por cualquier compensación o daño
en relación con cualquier disposición del Plan o de los beneficios derivados del
mismo, y en consecuencia usted otorga un amplio y total finiquito a la Compañía,
sus Subsidiarias o Afiliadas, sucursales, oficinas de representación, sus
accionistas, directores, agentes y representantes legales con respecto a
cualquier demanda que pudiera surgir.




NETHERLANDS


Notifications


Securities Law Notification. You should be aware of the Dutch insider-trading
rules which may impact the sale of Shares acquired under the Plan. In
particular, you may be prohibited from effectuating certain transactions if you
have inside information about the Company.
 
Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
"insider information" related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of the Company or a Related
Corporation in the Netherlands who has inside information as described herein.


Given the broad scope of the definition of inside information, certain employees
working at the Company or a Related Corporation in the Netherlands may have
inside information and, thus, would be prohibited from effectuating a
transaction in securities in the Netherlands at a time when they have such
inside information.
 
If you are uncertain whether the insider-trading rules apply to you, you should
consult your personal legal advisor.



32

--------------------------------------------------------------------------------




POLAND
Notifications
Exchange Control Notification. If you transfer funds in excess of €15,000 into
Poland in connection with the sale of Shares acquired under the Plan, the funds
must be transferred via a bank account. You are required to retain the documents
connected with a foreign exchange transaction for a period of five (5) years, as
measured from the end of the year in which such transaction occurred.
Additionally, if you hold Shares acquired under the Plan and/or keep a bank
account abroad, you may have reporting duties to the National Bank of Poland
depending on the value of your assets held abroad. You should consult with your
personal legal advisor to determine what you must do to fulfill any applicable
reporting duties.




PORTUGAL
Notifications
Exchange Control Notification. If you acquire Shares upon settlement of the
Vested Units, the acquisition of the Shares should be reported to the Banco de
Portugal for statistical purposes. If the Shares are deposited with a commercial
bank or financial intermediary in Portugal, such bank or financial intermediary
will submit the report on your behalf. If the Shares are not deposited with a
commercial bank or financial intermediary in Portugal, you are responsible for
submitting the report to the Banco de Portugal.


RUSSIA
Notifications
Exchange Control Notification. You must repatriate to Russia the proceeds from
the sale of Shares and any cash dividends received in relation to the Shares
within a reasonably short time of receipt. Such funds must be initially credited
to you through a foreign currency account opened in your name at an authorized
bank in Russia. After the funds are initially received in Russia, they may be
further remitted to foreign banks subject to the following limitations: (i) the
foreign account may be opened only for individuals; (ii) the foreign account may
not be used for business activities; and (iii) you must give notice to the
Russian tax authorities about the opening or closing of each foreign account
within one month of the account opening or closing, as applicable.
Securities Law Notification. The Agreement, the Plan and all other materials you
may receive regarding the Award and participation in the Plan do not constitute
advertising or an offering of securities in Russia. The issuance of Shares under
the Plan has not and will not be registered in Russia and, therefore, the Shares
described in any Plan documents may not be offered or placed in public
circulation in Russia. In no event will Shares be delivered to you in Russia;
all Shares acquired under the Plan will be maintained on your behalf in the
United States. You are not permitted to sell Shares directly to a Russian legal
entity or

33

--------------------------------------------------------------------------------




resident.




SINGAPORE


Notifications


Securities Law Notification. The grant of the Award is being made pursuant to
the “Qualifying Person” exemption” under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. You should
note that the Award is subject to section 257 of the SFA and you will not be
able to make (i) any subsequent sale of the Shares in Singapore or (ii) any
offer of such subsequent sale of the Shares subject to the Award in Singapore,
unless such sale or offer in is made pursuant to the exemptions under Part XIII
Division 1 Subdivision (4) (other than section 280) of the SFA. The Shares are
currently traded on the NASDAQ Global Select Market, which is located outside of
Singapore, under the ticker symbol “ITRI” and Shares acquired under the Plan may
be sold through this exchange.
Director Notification Requirement. If you are a director, associate director or
shadow director1 of a Singapore Related Corporation, you are subject to certain
notification requirements under the Singapore Companies Act, regardless of
whether you are a Singapore resident or employed in Singapore. Among these
requirements is the obligation to notify the Singapore Related Corporation in
writing when you receive or dispose of an interest (e.g., Units, Shares) in the
Company or a Related Corporation. These notifications must be made within two
(2) business days of acquiring or disposing of any interest in the Company or
any Related Corporation or within two (2) business days of becoming a director,
associate director or shadow director if such an interest exists at that time.




SOUTH AFRICA


Terms and Conditions


Responsibility for Taxes. The following provision supplements Section 9 of the
Agreement:


In accepting the grant of the Award, you agree that, immediately upon vesting of
the Award, you will notify the Employer of the amount of any gain realized. If
you fail to advise the Employer of the gain realized upon vesting, you may be
liable for a fine. You will be solely responsible paying any difference the
actual tax liability resulting from the Award and the








1
A shadow director is an individual who is not on the board of directors of the
Singapore Related Corporation but who has sufficient control so that the board
of directors of the Singapore Related Corporation acts in accordance with the
directions and instructions of the individual.


34

--------------------------------------------------------------------------------




amount withheld by the Company or the Employer.
Notifications
Exchange Control Notification. You are solely responsible for ensuring
compliance with any applicable exchange control laws and regulations in South
Africa. Because exchange control regulations change frequently and without
notice, you should consult your legal advisor prior to the acquisition or sale
of Shares to ensure compliance with current regulations. Neither the Company nor
the Employer has any obligation to obtain any applicable exchange control
approval or complete any applicable exchange control filings on your behalf. You
(not the Company nor the Employer) will be liable for any fines or penalties
resulting from your failure to comply with any applicable requirements.


SPAIN


Terms and Conditions


Nature of Grant. The following provision supplements Section 10 of the
Agreement:


In accepting the grant of the Award, you consent to participation in the Plan
and acknowledge that you have received a copy of the Plan.


You understand that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant Awards to individuals who may be employees of the
Company or a Related Corporation throughout the world. The decision is limited
and entered into based upon the express assumption and condition that any grant
will not bind the Company or a Related Corporation, other than as expressly set
forth in the Agreement. Consequently, you understand that the Award is granted
on the assumption and condition that the Award and any Shares acquired upon
settlement of the Vested Units are not part of any employment contract (whether
with the Company or a Related Corporation) and shall not be considered a
mandatory benefit, salary for any purpose (including severance compensation), or
any other right whatsoever.
Additionally, you understand that the vesting of the Award is expressly
conditioned on your continued and active rendering of service to the Company or
a Related Corporation such that if your employment terminates for any reason
(including for the reasons listed below but excluding the reasons specified in
Section 2 of the Agreement), the Award will cease vesting immediately effective
as of the date of termination of your employment.  This will be the case, for
example, even if (1) you are considered to be unfairly dismissed without good
cause; (2) you are dismissed for disciplinary or objective reasons or due to a
collective dismissal; (3) you terminate employment due to a change of work
location, duties or any other employment or contractual condition; (4) you
terminate employment due to unilateral breach of contract of the Company or any
of its Related Corporations; or (5) your employment terminates for any other
reason (excluding the reasons specified in Section 2 of the Agreement). 
Consequently, upon termination of your employment for any of the above reasons,
you will automatically lose any rights to the Award granted to you to the extent
that

35

--------------------------------------------------------------------------------




the Units subject to the Award have not yet become Vested Units as of the date
of your termination of employment, as described in the Agreement.


You acknowledge that you have read and specifically accept the conditions
referred to in Section 1 of the Agreement.
Finally, you understand that this grant would not be made to you but for the
assumptions and conditions referred to herein; thus, you acknowledge and freely
accept that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then the grant of the Award shall be
null and void.


Notifications


Exchange Control Notification. You must declare the acquisition, ownership and
disposition of stock in a foreign company (including Shares acquired under the
Plan) to the Spanish Dirección General de Comercio e Inversiones (the “DGCI”),
the Bureau for Commerce and Investments, which is a department of the Ministry
of Industry, Tourism and Commerce, for statistical purposes. Generally, the
declaration must be filed in January; however, if the value of the Shares
acquired under the Plan or the amount of the sale proceeds exceeds €1,502,530,
the declaration must be filed within one month of the acquisition or sale, as
applicable.


When receiving foreign currency payments derived from the ownership of Shares
(i.e., dividends or sale proceeds) exceeding €50,000, you must inform the
financial institution receiving the payment of the basis upon which such payment
is made. You will need to provide the following information: (i) your name,
address, and tax identification number; (ii) the name and corporate domicile of
the Company; (iii) the amount of the payment and the currency used; (iv) the
country of origin; (v) the reasons for the payment; and (vi) any further
information that may be required.




SWEDEN


There are no country-specific provisions.




SWITZERLAND


Notifications


Securities Law Notification. The grant of the restricted stock units under the
Plan is considered a private offering in Switzerland and is, therefore, not
subject to registration in Switzerland.



36

--------------------------------------------------------------------------------




THAILAND


Notifications


Exchange Control Notification. You must repatriate any funds received pursuant
to the Plan (e.g., proceeds from the sale of Shares) to Thailand immediately
upon receipt, and convert such funds to Thai Baht or deposit the funds in a
foreign exchange account with a commercial bank in Thailand within 360 days of
repatriation. If the amount of the funds is US$50,000 or more, you must report
the inward remittance by submitting a Foreign Exchange Transaction Form to an
authorized agent (i.e., a commercial bank authorized by the Bank of Thailand to
engage in the purchase, exchange and withdrawal of foreign currency).




UNITED ARAB EMIRATES


There are no country-specific provisions.




UNITED KINGDOM


Terms and Conditions


Vesting. This provision supplements Section 1 of the Agreement:


The grant of the Award does not provide any right for you to receive a cash
payment and the Vested Units will be settled in Shares only.


Responsibility for Taxes. The following provision supplements Section 9 of the
Agreement:


If payment or withholding of the income tax due is not made within ninety (90)
days of the event giving rise to the liability or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax will constitute a loan
owed by you to the Employer, effective on the Due Date. You agree that the loan
will bear interest at the then-current official rate of Her Majesty’s Revenue
and Customs (“HMRC”), it will be immediately due and repayable, and the Company
or the Employer may recover it at any time thereafter by any of the means
referred to in Section 9.2 of the Agreement. Notwithstanding the foregoing, if
you are a director or executive officer of the Company (within the meaning of
Section 13(k) of the Exchange Act), you will not be eligible for such a loan to
cover the income tax due. In the event that you are a director or executive
officer and the income tax due is not collected from or paid by you by the Due
Date, the amount of any uncollected income tax will constitute a benefit to you
on which additional income tax and national insurance contributions will be
payable. You acknowledge that the Company or the Employer may recover such
amounts from you by any of the means referred to in Section 9.2 of the
Agreement. However, you are

37

--------------------------------------------------------------------------------




also responsible for reporting and paying any income tax and national insurance
contributions due on this additional benefit directly to HMRC under the
self-assessment regime.


Joint Election. As a condition of your participation in the Plan, you agree to
accept any liability for secondary Class 1 national insurance contributions (the
“Employer’s Liability”) which may be payable by the Company and/or the
Employer in connection with the Award and any event giving rise to Tax-Related
Items.  To accomplish the foregoing, you agree to execute the following joint
election with the Company (the “Joint Election”), the form of such Joint
Election being formally approved by HMRC, and any other consent or elections
required to accomplish the transfer of the Employer’s Liability to you. You
further agree to execute such other joint elections as may be required between
yourself and any successor to the Company and/or the Employer. You further agree
that the Company and/or the Employer may collect the Employer’s Liability by any
of the means set forth in Section 9.2 of the Agreement.


If you do not enter into a Joint Election prior to vesting of the Award or any
other event giving rise to Tax-Related Items, you will forfeit the Units and any
benefits in connection with the Award, and any Shares that have been issued will
be returned to the Company at no cost to the Company, without any liability to
the Company and/or the Employer.



38

--------------------------------------------------------------------------------




ITRON, INC.
2010 STOCK INCENTIVE PLAN


Important Note on the Joint Election to Transfer
Employer National Insurance Contributions





As a condition of participation in the Itron, Inc. 2010 Stock Incentive Plan
(the “Plan”) and the vesting of the restricted stock unit award (the “Award”)
that has been granted to you by Itron, Inc. (the “Company”), you are required to
enter into a joint election to transfer to you any liability for employer
national insurance contributions (the “Employer’s Liability”) that may arise in
connection with the Award, or in connection with future restricted stock unit
awards, granted to you by the Company under the Plan (the “Joint Election”).
If you do not agree to enter into the Joint Election, the Award will be
worthless, as (under the terms of the Restricted Stock Unit Award Agreement) you
will not be able to vest in the Award or receive any benefit in connection with
the Award.
By entering into the Joint Election:
•
you agree that any Employer’s Liability that may arise in connection with or
pursuant to the vesting of the Award (and the acquisition of shares of the
Company’s common stock) or other taxable events in connection with the Award
will be transferred to you; and

•
you authorise the Company and/or your employer to recover an amount sufficient
to cover this liability by any method set forth in the Restricted Stock Unit
Award Agreement and/or the Joint Election.



Indicating your acceptance of the Restricted Stock Unit Award Agreement
indicates your agreement to be bound by the terms of the Joint Election.


Please read the terms of the Joint Election carefully before
accepting the Restricted Stock Unit Award Agreement
and the Joint Election.


Please print and keep a copy of the Joint Election
for your records.

39

--------------------------------------------------------------------------------




ITRON, INC.
2010 STOCK INCENTIVE PLAN


Restricted Stock Units
for Employees in the United Kingdom


FORM OF ELECTION TO TRANSFER THE EMPLOYER’S SECONDARY
CLASS 1 NATIONAL INSURANCE LIABILITY TO THE EMPLOYEE


1.
Parties



This Election is between:
(A)
You, the individual who has obtained access to this Election (the “Employee”),
who is employed by one of the employing companies listed in the attached
schedule (the “Employer”), and who is eligible to receive a restricted stock
unit award pursuant to the terms and conditions of the Itron, Inc. 2010 Stock
Incentive Plan (the “Plan”), and

(B)
Itron, Inc. of 2111 N. Molter Road, Lake Liberty, Washington 99019, U.S.A. (the
“Company”) which may grant restricted stock unit awards under the Plan and is
entering this Election on behalf of the Employer.

2.
Purpose of Election



2.1
This Election relates to the Employer’s secondary Class 1 national insurance
contributions (the “Employer’s Liability”) which may arise on the occurrence of
a "Taxable Event" pursuant to section 4(4)(a) or paragraph 3B(1A) of Schedule 1
of the Social Security Contributions and Benefits Act 1992, including but not
limited to:



(i)
the acquisition of securities pursuant to the restricted stock unit award
(pursuant to section 477(3)(a) ITEPA); and/or



(ii)
the assignment or release of the restricted stock unit award in return for
consideration (pursuant to section 477(3)(b) ITEPA); and/or



(iii)
the receipt of a benefit in connection with the restricted stock unit award
other than a benefit within (i) or (ii) above (pursuant to section 477(3)(c)
ITEPA).

In this Election, ITEPA means the Income Tax (Earnings and Pensions) Act 2003.
2.2
This Election is made in accordance with paragraph 3B(1) of Schedule 1 to the
Social Security Contributions and Benefits Act 1992.



2.3
This Election applies to all restricted stock unit awards granted to the
Employee under the Plan, on or after 6 May 2010 up to the termination date of
the Plan.




40

--------------------------------------------------------------------------------




2.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the Social Security Contributions and
Benefits Act 1992, or the Social Security Contributions and Benefits (Northern
Ireland) Act 1992.



2.5
This Election will not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part 7 of ITEPA 2003 (employment income: securities with artificially
depressed market value).



3.
The Election



The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Taxable Event is hereby
transferred to the Employee. The Employee understands that by clicking on the
acceptance of the Restricted Stock Unit Award button where indicated, he or she
will become personally liable for the Employer’s Liability covered by this
Election.


4.
Payment of the Employer’s Liability



4.1
Notwithstanding that pursuant to this Election, the Employer’s Liability is
transferred to the Employee, the Employee authorises the Employer and the
Employer agrees, to remit the Employer’s Liability to Her Majesty’s Revenue and
Customs (“HMRC”) on behalf of the Employee within 14 days following the end of
the UK Income Tax month during which the Taxable Event occurs, or within 17 days
following the end of the UK Income Tax month during which the Taxable Event
occurs, if submitted electronically. The Employee agrees to pay to the Employer
the Employer’s Liability on demand at any time on or after the Taxable Event.



4.2
Without limitation to Clause 4.1 above, the Employee hereby authorises the
Company and/or the Employer to collect the Employer’s Liability from the
Employee at any time on or after the Taxable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Taxable Event; and/or

(ii)
directly from the Employee by payment in cash or cleared funds; and/or

(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the restricted stock
unit award; and/or

(iv)
through any other method set forth in the Restricted Stock Unit Award Agreement
entered into between the Employee and the Company.

4.3
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee until full payment of the
Employer’s Liability is received.






41

--------------------------------------------------------------------------------




5.    Duration of Election


5.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the UK Employer on the date on which the Employer’s Liability becomes due.



5.2    This Election will continue in effect until the earliest of the
following:
(i)
such time as both the Employee and the Company agree in writing that it should
cease to have effect;

(ii)
the date the Company serves written notice on the Employee terminating its
effect;

(iii)
the date HMRC withdraws approval of this Form of Election; or

(iv)
the date the Election ceases to have effect in accordance with its terms in
respect of any outstanding restricted stock unit awards granted under the Plan.



Acceptance by the Employee
The Employee acknowledges that by clicking on the acceptance of the Restricted
Stock Unit Award button where indicated, the Employee agrees to be bound by the
terms of this Election as stated above.
Acceptance by the Company
The Company acknowledges that by arranging for the scanned signature of an
authorised representative to appear on this Election, the Company agrees to be
bound by the terms of this Election as stated above.
[INSERT SCANNED SIGNATURE]


[Name]
[Title]
Itron, Inc.
[Date]





42

--------------------------------------------------------------------------------




Schedule to Form of Election – Employing Companies


The Employing Companies to which this Form of Election relates are:
(1)    Itron Metering Solutions UK Limited
Registered Office:
Langer Road,
Felixstowe, Suffolk, IP11 2ER
United Kingdom
Company Number:
04274515
Corporation Tax District:
 
Corporation Tax Reference:
 
PAYE District:
 
PAYE Reference:
 




43

--------------------------------------------------------------------------------




UNITED STATES


There are no country-specific provisions.

44